Citation Nr: 1113917	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an increased disability rating for postoperative fracture of the right thumb with carpometacarpal fusion and degenerative joint disease (right thumb disability), in excess of 10 percent for the period prior to June 14, 2006, and in excess of 20 percent from June 14, 2006 (except for a temporary total rating period). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty in the United States Marine Corps from January 1990 to October 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which denied an increased rating (also referred to as "evaluation") in excess of 10 percent for the service-connected right thumb disability.  The claim for increase was received on December 5, 2005.  In a May 3, 2006 Statement in Support of Claim, the Veteran entered a notice of disagreement with this decision to deny increased rating for right thumb disability.  The Veteran specifically asked the RO to "reconsider" the claim for increased rating for right thumb disability, specifically referencing both the April 2006 rating decision and Diagnostic Code 5224, followed by conditional language expressing disagreement with that rating decision only if he was not awarded higher ratings.  Although the RO granted a higher rating of 20 percent for the thumb in the subsequent December 2006 rating decision, it did not grant the 20 percent rating for the entire period of increased rating claim; therefore, the May 3, 2006 conditional statement constitutes a notice of disagreement falling within the criteria under 38 C.F.R. § 20.201 (2010) to initiate an appeal of the April 2006 rating decision of the right thumb disability.  

In a December 2006 rating decision during the appeal, the RO increased the rating from to 20 percent for the period from June 14, 2006, granted a temporary total disability rating for convalescence following surgery of the right thumb from November 9, 2006 to February 1, 2007, and assigned a 20 percent rating for the right thumb disability for the rating period from February 1, 2007.  By the way of a May 2007 rating decision during the appeal, the RO extended the assignment of the temporary total disability rating to June 1, 2007, with the 20 percent rating resumed thereafter.  

The Board also notes that, during the pendency of this appeal, in an August 2007 rating decision, the RO proposed to reduce the disability rating assigned to 10 percent disabling and a November 2007 rating decision implemented the reduction of the disability evaluation, effective from March 1, 2008; however, in a December 2009 rating decision, the RO restored the 20 percent disability rating.    

In September 2010, the Veteran testified before the undersigned during a Board personal hearing at the RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims folder. 

The issue of the entitlement to a rating in excess of 20 percent for right radial nerve neuritis is not on appeal.  The May 3, 2006 correspondence from the Veteran (Statement in Support of Claim) specifically disagreed only with the increased rating for right thumb disability, but did not express disagreement with the rating for the right radial nerve neuritis.  During the September 2010 Board personal hearing, the Veteran asserted that his disability due to right radial nerve neuritis has worsened.  Such assertion appears to raise an informal claim for an increased evaluation for the right radial nerve neuritis disability.  This matter is REFERRED back to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  For the entire rating period from the date of claim for increased rating from December 5, 2005, the Veteran's disability of postoperative fracture of the right thumb is manifested by painful motion, ankylosis of the metacarpophalangeal joint, and no active range of motion in the interphalangeal joint that more closely equates to right thumb amputation at the metacarpophalangeal joint. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period from December 5, 2005, except for the period of temporary total rating, the criteria for a rating of 30 percent, and no higher, for the right thumb disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5152 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, prior to the initial adjudication, VA provided the Veteran with the notice required under the VCAA for claim for increased rating in a June 2006 notice letter.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the Board personal hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of the representative, demonstrated actual knowledge of the elements necessary to substantiate the claim for increased rating.  See Bryant vs. Shinseki,
23 Vet. App. 488 (2010).   

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's service treatments records, post-service medical treatment records, and other pertinent documents discussed below.  In addition, the Veteran was provided with VA examinations in June 2006, July 2007 and November 2009 in conjunction with his increased rating claim.  The Board finds that these examination reports and the other medical evidence of record contain sufficient information to adjudicate his claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Right Thumb Disability Rating

Disability ratings are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right thumb disability was originally assigned a disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5224.  Under Diagnostic Code 5224, regarding the dominate hand, a 10 percent disability evaluation is contemplated for favorable ankylosis of the thumb.  A 20 percent disability evaluation is warranted for unfavorable ankylosis of the thumb.  A note following the criteria indicates that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

The provisions regarding the evaluation of the ankylosis of the thumb also provide that if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion or there is rotation or angulation of a bone, the disability should be evaluated as an amputation at the metacarpophalangeal joint or through proximal phalanx.  If both the carpometacarpal and interphalangeal joints are ankylosed, the disability should be evaluated as unfavorable ankylosis, even if each joint is fixed in a favorable position.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as unfavorable ankylosis.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as favorable ankylosis.  Note 4 of 38 C.F.R. § 4.71a, evaluations of ankylosis or limitation of motion of single or multiple digits of the hand. 

Higher evaluations are provided under Diagnostic Codes 5216 to 5223 that govern the criteria pertaining to favorable and unfavorable ankylosis of multiple digits.  38 C.F.R. § 4.71a. 

Diagnostic Code 5152 provides that when rating the dominant hand, a 20 percent evaluation is warranted for amputation of the thumb at the distal joint or through the distal phalanx.  A 30 percent evaluation is warranted for amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx.  A 40 percent evaluation is warranted for amputation of the thumb with metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 5152.  

The Veteran's right thumb disability could also be rated under Diagnostic Code 5228 for limitation of motion of the thumb.  Under Diagnostic Code 5228, a 10 percent rating is assigned for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

Higher evaluations are provided under Diagnostic Codes 5220 to 5223 that govern the criteria pertaining to unfavorable ankylosis of multiple digits.  38 C.F.R. § 4.71a. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21 (2010).  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting a veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. § 3.102. 

In this case, the Veteran seeks higher ratings for his right thumb disability for the entire period under appeal.  He filed his claim for an increased rating on December 5, 2005.  As noted above, a 10 percent disability rating had been assigned for the rating period prior to June 14, 2006, and, during the current appeal, a 20 percent rating was assigned for the period from June 14, 2006 (except for a period of temporary total raring based on convalescence that is not at issue).  

The record contains the Veteran's medical treatment records from the year prior to his increased rating claim through to October 2008, and the reports of four VA examinations during this period.  It also contains the Veteran's and his wife's testimonies from the September 2010 Board personal hearing.  

The record first contains a January 2006 VA examination report.  This examination report shows the Veteran complains of chronic pain in his right hand and decreased motion in his right thumb.  He reports that he has undergone two surgeries in attempt to alleviate his symptoms.  He reports that while the surgeries provided him with some initial relief and he was able to return to work, he has since had to stop working because of the returning pain in his right hand.  

Physical examination by VA in January 2006 revealed that the Veteran had decreased strength and dexterity in his right hand.  The metacarpophalangeal joint of the thumb had abduction to 7.5 degree.  There was no active range of motion in the proximal interphalangeal joint and the interphalangeal joint was hypertextended.  The Veteran had full range of motion in all his other fingers on his right hand.  There was no evidence of ankylosis or amputation of any digit.  The examiner observed that the Veteran held his right hand in a protective position and he complained of pain with any type of movement.  A well-healed scar extended from the proximal dorsal portion of the thumb to the base of the metacarpal joint.  

The January 2006 VA examiner noted that a year old x-ray report dated in January 2005 showed advanced osteoarthritis in the metacarpal and carpometacarpal joints.  The VA examiner diagnosed osteoarthritis of the right thumb with metacarpophalangeal joint flexion and interphalangeal joint hyperextension deformity.  

VA orthopedic treatment records show that the Veteran complained of persistent pain in his right hand and he was treated with physical therapy and pain medication.  A May 17, 2006 VA orthopedic treatment record continued to show that the Veteran's right thumb was flex at the metacarpophalangeal joint and hyperextended at the interphalangeal joint.  X-ray film revealed mild to moderate osteoarthritis in the metacarpophalangeal and radiocarpal joints and severe degenerative joint disease at the thumb carpal metacarpal joint.  Surgical fusion at the metacarpophalangeal joint of the thumb and an arthroplasty at the base of the thumb were recommended.  It was noted that the Veteran would have difficulty working in any kind of heavy occupation that involved his right hand.  

On June 14, 2006, the Veteran was afforded another VA examination.  The examination report shows that the Veteran continued to complain of pain in his right hand and that his disability prevented him from working.  Physical examination of the right thumb revealed that the interphalangeal joint was held at extension of 55 degrees and the metacarpophalangeal joint was held at flexion of 50 degrees.  The Veteran could barely touch the thumb to the index finger and he could not touch his thumb to any of the other fingers on his right hand.  His ability to grasp with the right hand was poor and pulling and pushing movements with his right hand were painful.  The VA examiner observed a well-healed scar, measuring 5 centimeters by 1/8 centimeter, which did not interfere with movement of the thumb.  The VA examiner noted that the June 2006 x-ray film revealed fusion of the right first metacarpocarpal joint.  

Subsequent VA orthopedic treatment records show that the Veteran underwent a right thumb revision arthroplasty with fusion at the metacarpophalangeal joint in November 2006.  After the surgery, the Veteran received aggressive occupational therapy to improve the right hand function.  

The Veteran underwent another VA examination in July 2007 in conjunction with his claim for increased rating.  The VA examination report shows the Veteran had decreased right hand strength and dexterity.  Range of motion testing revealed less than an inch gap between the thumb pad and the tips of the fingers on attempted opposition of the thumb to fingers.  Flexion of the interphalangeal joint of the right thumb was limited to 40 degrees and there was full range of motion in the other fingers on the right hand.  The twisting strength in the right hand was limited, and the Veteran had to use his left hand to twist a door knob.  There was evidence of swelling of the back of the right hand, but there was no evidence of muscle atrophy, neurologic or vascular abnormalities observed in the right hand.  The VA examiner observed a well healed, flesh colored, superficial scar measuring approximately 5 centimeters by 1 millimeter.   X-ray film revealed fusion of the right first metacarpal carpal joint and degenerative joint disease.  The VA examiner opined that the Veteran could not work in a position that required strenuous right hand movement. 

A VA examination in November 2009 shows that the Veteran had decreased strength and dexterity in his right hand that made it difficult for him to push, pull, or twist with the right hand.  Range of motion testing revealed a two inch, or less, gap between the thumb and the opposing fingers.  There was evidence of ankylosis at the metacarpophalangeal joint that interfered with overall function of the right hand.  It was noted that the Veteran could not flex or extend the right thumb, but he was able to grasp some objects instead with his other fingers and was able to hold the object only loosely in his right hand.  X-ray film revealed fusion of the metacarpophalangeal joint, resection of the right trapezium bone and milder interacarpal degenerative joint disease.    

In September 2010, the Veteran and his wife testified before the undersigned during the Board personal hearing.  The Veteran stated that he could not use his right hand for at all because of the pain in his right thumb and wrist.  He reported that he could only use his left hand for any task that required the use of his hand, including eating, drinking, writing, and opening items.  When asked by the undersigned if he could bend or move his fingers on the right hand, the Veteran responded, "not very much at all" and "I can bend [th]em a little bit." See Board Hearing transcript, page 4.  The Veteran next stated that he could move his fingers on his right hand, but he could not extend them completely.  He observed that there was "still a little bit curved" in the fingers on his right hand when he attempted to fully extend them.  Id, page 8.  The Veteran's wife also testified about the Veteran's inability to use his right hand, primarily the right thumb, and primarily due to right thumb pain, swelling, and spasm.  

Initially, the Board notes that the RO has evaluated the Veteran's right thumb disability under the criteria associated with limitation of motion and ankylosis of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228.   The Board finds it pertinent that the Note following Diagnostic Code 5228 provides that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Moreover, VA regulations also provide that ankylosis of the thumb can still be evaluated as an amputation at the metacarpophalangeal joint or through proximal phalanx based on other manifestations 

Here, after a review of the foregoing lay and medical evidence, the Board finds that the symptomatology manifested by the Veteran's right thumb disability is more nearly approximates amputation of the thumb at the metacarpophalangeal joint.  Resolving any reasonable doubt on this question in the Veteran's favor, the Board finds it more appropriate to rate the Veteran's right thumb disability as 30 percent disabling under the criteria of Diagnostic Code 5152.  See 38 C.F.R. § 4.71a.  

The Board observes that, during the entire increased rating period under appeal, the Veteran has asserted that he has been unable to use his right thumb at all because of pain with any kind of movement.  His assertion was supported by his wife's testimony about her observations of the Veteran's inability to use his right hand.  Throughout the entire period under appeal, the objective medical evidence shows that the right there is no active range of motion in the interphalangeal joint and the interphalangeal joint was held at a hyperextension.  The Veteran has decreased strength and dexterity in his right hand, which made it difficult for him to push, pull, or twist with the right hand.  The x-ray evidence shows that the Veteran had severe osteoarthritis in right thumb and the metacarpophalangeal joint was an ankylosed. 

The Board acknowledges that, in order for the Veteran's disability to be evaluated as an amputation at the metacarpophalangeal joint or through the proximal phalanx, there must be ankylosis of both the carpometacarpal and interphalangeal joints, and either is in extension or full flexion, or with rotation or angulations of a bone.  Note 4 of 38 C.F.R. § 4.71a, evaluation of ankylosis or limitation of motion of single or multiple digits of the hand.  Here, the x-ray evidence only shows a finding of ankylosis at the metacarpophalangeal joint and medical observations that the interphalangeal joint was held at extension.  Even though there was no finding of ankylosis at the interphalangeal joint, given that the Veteran's thumb was observed to be held in extension at the interphalangeal joint, the noted severity of underlying arthritis, and the significant credible testimony regarding limitations of use of the right thumb due to pain.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the symptomatology manifested by the Veteran's right thumb disability more closely equates to amputation of right thumb at the metacarpophalangeal joint to warrant a 30 percent evaluation from December 5, 2005, the date of the claim for increased evaluation for right thumb disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5152.

Next the Board turns to the question of whether at any point during the periods under appeal does the evidence show that an evaluation in excess of 30 percent is warranted for right thumb disability.  Again, the Board notes that the Veteran was awarded a temporary total disability rating for convalescence for surgery on his right thumb from November 9, 2006 to June 1, 2007.  That period is not appeal because it marks an award of the full benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In order for the Veteran to receive an evaluation in excess of 30 percent for his right thumb disability for the at any point during the period under appeal, the evidence must show that a disability as the equivalent of an amputation with metacarpal resection; favorable or unfavorable ankylosis of thumb and any finger on the right hand; or a disability as the equivalent of loss of use of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5152, 5216 to 5223, and 5224.  

Here, the evidence of record does not show an equivalent of amputation of right thumb with metacarpal resection.  See 38 C.F.R. § 4.71a, Diagnostic Code 5152.  
As mentioned above, there is no medical finding that the interphalangeal joint of the right thumb is ankylosed.  The findings from the most recent VA examination, in November 2009, only show evidence of ankylosis at the metacarpophalangeal joint. The objective medical evidence does not show that the Veteran's disability is so severe as to equate to thumb amputation with metacarpal resection.  Therefore, under the provisions of Diagnostic Code 5152, the Veteran's disability does not warrant a higher, 40 percent evaluation, as an amputation with metacarpal resection.  See 38 C.F.R. § 4.71a. 

In addition, at no point does the evidence of record show ankylosis of any other finger on the Veteran's right hand to warrant higher ratings under Diagnostic Codes 5220 to 5223.  Each of the four VA examination reports shows that the Veteran had some range of motion and use in the second through fifth fingers on his right hand.  During the September 2010 Board Hearing, the Veteran testified that he still had some movement in the four fingers on his right hand, albeit, it was limited and he was unable to fully extend any of them, and that he used the fingers (not the thumb) to grasp or hold objects.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Because the Veteran has some motion in the fingers of his right hand, and some use for purposes of grasping and holding, it is apparent that none of these other digits is ankylosed to warrant a higher evaluation for unfavorable or favorable ankylosis of multiple digits under Diagnostic Codes 5216 to 5223.  See 38 C.F.R. § 4.71a.  

The evidence also does not show the Veteran's right thumb disability is equivalent to loss of use of the right hand, as contemplated by a disability rating under Diagnostic Code 5125.  As noted above, VA regulations provide that loss of use of the will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  Notwithstanding the Veteran's and his wife's general assertions that the right hand is not useful for lifting, and is not useful for strenuous or twisting motions,  the specific findings and testimony indicated that it is the right thumb that is ankylosed and, due to pain and swelling associated with underlying severe osteoarthritis, more nearly approximates amputation of the right thumb; however, for the reasons stated, the evidence does not show loss of use of the other digits of the right hand or of the entire right hand itself.

The Board acknowledges the Veteran's report that his right thumb disability caused him to stop working and prevents him from fine motor movements, writing, and holding some objects with his right hand.  However, he expressly testified that he is still able to hold objects on the palm of his right hand, and his inability to use his right hand is the result of both his right thumb and wrist disabilities, and not due solely to pain or symptoms in his thumb.  He has not asserted that he is unable to use his entire right hand solely due to the symptomatology manifested by his right thumb disability.  

Also, the November 2009 VA examiner observed that the Veteran could grasp some objects with his other fingers and hold the object loosely in his right hand.  Additionally, while the Veteran stated that he wore removable braces, and he denied the use of prosthesis or other corrective devices.  Furthermore, none of the four VA examination reports or any of the VA medical records during the relevant rating period revealed any evidence of muscle atrophy or other impairment that would indicate loss of use of his major extremity, or that the Veteran would be equally well served by the use of prosthesis.  38 C.F.R. § 3.350(a)(2).  Accordingly, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5125 for any period.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this case, the Board has specifically considered the Veteran's reports and testimony, and his wife's testimony, regarding the additional functional limitations due to right thum pain, swelling, and spasm, and has granted the increased rating of 30 percent under Diagnostic Code 5152  for the Veteran's right thumb disability.  As the analysis above demonstrates, and notwithstanding the absence of medical findings of finding of ankylosis at the interphalangeal joint, the Board has considered the additional functional effects of the pain, stiffness, swelling, and spasm in equating the Veteran's disability as an amputation at the metacarpophalangeal joint and the 30 percent disability rating under Diagnostic Code 5152.  Even with considerations of additional limitation of motion and function of the right thumb, the evidence does not show that a rating in excess of 30 percent for the Veteran's right thumb disability is warranted for any period under appeal.  38 C.F.R. § 4.71a.

While it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several Diagnostic Codes, the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  In this case, the record does reflect the Veteran has a residual scar on the right hand; however, the Veteran has not been assigned a separate compensable rating for these scars, and the record does not reflect he satisfies the criteria for such a separate rating.  For example, the June 2006 and July 2007 VA examination reports showed a well-healed scar, measuring 5 centimeters by 1/8 centimeter or 1 millimeter.  The June 2006 VA examiner found that the residual scar did not interfere with movement of the thumb.  In short, the scar on the right hand is not deep, unstable or painful, shown to cause limitation of motion or to cover an area of 6 square inches or greater.  Thus, the criteria for a compensable rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 are not satisfied.  Moreover, limitation of motion was already considered in evaluating the overall right thumb disability.  As such, evaluation of the residual scars on that basis would be in violation of the prohibition against pyramiding found at 38 C.F.R. § 4.14.

Thus, the Board assigns the 30 percent rating for right thumb disability under Diagnostic Code 5152 for the entire increased rating period under appeal from December 2005.  The evidence of record show that a higher rating than 30 percent is warranted at any point under any of the applicable diagnostic codes.  See 38 C.F.R. § 4.71a.  The Board has considered whether additional "staged" ratings are in order, but sees no additional shift in severity so as to justify such.  See Hart, 21 Vet. App. at 505.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the right thumb disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected right thumb disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, as demonstrated above, evaluate disabilities involving the thumb based on limitation of motion (Diagnostic Code 5228), arthritis (Diagnostic Code 5003), ankylosis (Diagnostic Codes 5216-5224), amputation (Diagnostic Code 5152), and loss of use of the hand (Diagnostic Code 5125), including motion limited to orthopedic factors such as pain, weakness, stiffness, and guarding as considered by DeLuca, and 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems and limitations reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with right thumb disability, no further consideration is required, and the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Board acknowledges the Veteran's separate contentions regarding unemployability as a result of his right thumb disability.  Here, the Board notes that a claim for entitlement to total disability due to individual unemployability (TDIU) has already been addressed by the RO in an unappealed August 2007 rating decision.  In that decision, the RO determined that the Veteran did not meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16, and the evidence of record did not show that extra-schedular considerations were warranted because the evidence failed to show that the Veteran was unemployable solely due to his service-connected disabilities.  The Board does not find that any further consideration in this matter is warranted. 


ORDER

An increased rating of 30 percent, and no higher, for right thumb disability, for the entire rating period from December 5, 2005, is granted. 



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


